DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is response to the reply filed 01/19/2021. 
Claims 1-20, 22 and 25 have been examined on their merits in this office action. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 16-19, 22, 25, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 2013/018439 A1) [cited previously] in view of Ko (US 2015/0057720 A1). 
Re. claim 1, 22, 25, Chow teaches a system/method for stimulating a one or more nerves with an implantable device, the implantable device comprising: 
an antenna circuit tunable to a working frequency, the antenna circuit comprising a loop antenna (paragraph 0026 – head comprises a loop antenna); 
a control circuit coupled to the antenna circuit, the control circuit comprising a rectifying diode configured to rectify an alternating voltage induced in the antenna circuit by an external electromagnetic field (paragraph 0033 – device 106 may include rectifiers to rectify far field radiative signal 104 to generate a rectified voltage); 
a chargeable storage element, coupled to the control circuit, configured to store energy from the rectified voltage (figure 4, charge storage element 114 configured to receive rectified voltage, as disclosed in paragraph 0036);
an electrode array coupled to the control circuit and the chargeable storage element (figure 4, electrodes 318), the electrode array comprising a set of electrodes and configured to emit an electric field using the stored energy in response to a control signal emitted from the control circuit (therapy unit 116 emit stimulation to target tissue 130 via electrodes 318 (shown in figures 1 and 3), which is powered by far field radiative powering as disclosed in paragraph 0039); and
a soft polymer substrate configured to support the antenna circuit, the control circuit, the chargeable storage element, and the electrode array (paragraph – enclosure 532 containing the charge storage element, electrodes, antenna, controller may be flexible, and formed of a transparent RF material such as a liquid crystal polymer);

emitting an electrical pulse from the electrode array using the stored energy to stimulate the nerve bundle, the electrical pulse based on the control signal and the plurality of pulse parameters (paragraph 0049 – control unit 320 controls parameters for stimulation to the signal generator 316, the treatment can range from a single pulse or a plurality of pulses); and
and measuring, with the plurality of sensors, an electrical potential associated with the nerve bundle after stimulation (figure 8, sensor circuitry 816 used to detect an electrical stimulus, and may correspond to other characteristics of an electrical signal).
Chow does not teach the antenna circuit to receive modulated data, the demodulation circuit, and the cuff. 
Ko teaches a system/method for stimulating a one or more nerves with an implantable device, the implantable device comprising: 
an antenna configured to detect a modulated data signal received by the loop antenna (paragraph 0039 -  antennas 151-152 can be any shape [loop] to efficiently receive transmission signals; paragraph 0043 – transmission signal received from the antennas are run though a demodulator 134 to demodulate modulated signals); and 
a demodulation circuit that is configured to extract the modulated data signal and to one or more of process and interpret data from the modulated data signal (paragraph 0043 – transmission signal received from the antennas are run though a demodulator 134 to demodulate modulated signals); and
a substrate configured to support the antenna circuit, the control circuit, the chargeable storage element, and the electrode array and configured to form a cuff (figure 6, embodiment of the nerve root stimulator enclosure containing the electrodes 140, antennas 150, charge storage [switching unit 131, paragraph 0040], and control unit 133, is formed of a cuff encircling the nerve root, with all of the above components shown in figure 3).
Both Chow and Ko are analogous arts as they are both within the field of implantable devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chow to incorporate the demodulation circuit and known device shape of a cuff in order to control operation of the nerve stimulator [paragraph 0019] and cuff/ wrap around to make contact with the nerve root for stimulation.

Re. claim 2, Chow further teaches the system further comprising a wireless transmitter configured to generate the external electromagnetic field (paragraph 0006 – external transmitter configured to transmit a far field radiative signal). 

Re. claim 3, Chow further teaches the system wherein the wireless transmitter is embedded in an object external to the implantable device (figure 8, far-field transmitter(s) 802 are external to implantable device 806, disclosed in paragraph 0072).

Re. claim 4, Chow further teaches the system wherein the wireless transmitter comprises an antenna array comprising a plurality of antennas configured to emit the external electromagnetic field (paragraph 0072, far field transmitters 802 may be used with multiple antennas). 

Re. claim 5, Chow further teaches the system wherein at least two antennas of the plurality of antennas have different orientations (figure 6, antennas 610 and 611 on opposing sides have differing orientations). 

Re. claim 6, Chow further teaches the system further comprises a plurality of sensors coupled to the control circuit, the plurality of sensors configured to detect an electrical potential within the cuff (figure 8, sensor circuitry 816 used to detect an electrical stimulus, and may correspond to other characteristics of an electrical signal, as disclosed in paragraph 0073). 

Re. claim 7, Chow further teaches the system wherein: 
the antenna circuit comprises at least one input terminal (figure 8, antenna 810 connects to rectifier); and 
the control circuit is configured to: 
apply an excitation signal to the input terminal, causing the antenna circuit to generate a second electromagnetic field oscillating at the working frequency (figure 6, second antenna 611 is sent a rectified voltage to receive a second far field radiative signal 605, disclosed in paragraph 0063); and 
modulate the amplitude of the excitation signal based on a measured electrical potential from the plurality of sensors to form a second modulated signal (paragraph 0075 – control circuitry can be configured to modulate backscatter of the far field radiative signals, such as far field signals 604-605, forming a second modulated signal).

Re. claim 12, Chow further teaches the system wherein the chargeable storage element comprises a capacitive storage element (paragraph 0036, charge storage element 114 may include a capacitor or a capacitor array).

Re. claim 16, Chow further teaches the system wherein the electrode array comprises a plurality of electrodes coupled via a high-density, flexible interconnection made of a metal (paragraph 0046 – electrodes 318 are coupled to a flexible circuit board 334 and can be made with a metal housing/case that at least partially contains contents in device 306.

Re. claim 17, Chow further teaches the system wherein the control circuit is configured to apply the control signal at a predetermined time to stimulate one or more nerves in proximity to the implantable device (figure 4, control unit 320 controls parameters of therapeutic stimulation provided by signal generator 316 such as a pre-determined time period between treatments, as disclosed paragraph 0049).

Re. claim 18, Chow further teaches the system wherein the electrode array is configured to emit the electric field in a plurality of pulses to stimulate the one or more nerves, wherein the plurality of pulses extends for a fixed duration of time (paragraph 0058 – control unit 320 controls parameters of the therapy such as timing and duty cycle). 

Re. claim 19, Chow further teaches the system wherein the fixed duration of time is between one and five minutes (paragraph 0058 – parameters can range to include at least 1 minute and to at least 5 minutes). 

Re. claim 34-35, Chow further teaches wherein the data of the modulated signal includes pulse parameters for the electrical pulse; and
wherein the data of the modulated signal includes pulse parameters for the electric field (paragraph 0059 – therapy parameter data may be received via modulation of the far-field radiative signals 104 from far field transmitter 102).

Re. claim 36-37, Chow further teaches wherein data from the second modulated data signal includes a status of the nerve bundle based on the electrical potential detected by the plurality of sensors; and 
wherein the data in the modulated data signal is based on the status of the nerve bundle (paragraph 0074 – output of sensor circuitry is used by control circuitry as feedback related to the therapy provided by the IMD, such as detection of stimulus of bodily response to the stimulus [nerve status] to send information to the sensor circuitry).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 2013/018439 A1) [cited previously] in view of Ko (US 2015/0057720 A1) as applied to claims 1-7, 12, 16-19, 22, 25, 34-37 above, and further in view of (Campbell US 2014/0200626 A1) (cited previously).
Re. claim 13, the combined invention of Chow and Ko teaches all of the elements of the claimed invention in claim 1 as stated above, but does not teach the capacitance values of less than 1 nF. 
Campbell teaches the system wherein the capacitive storage element has a capacitance of less than 1 nF, preferably less than pF (paragraph 0104 - capacitor circuit can predict capacitance values between 200 [0.2 nF] and 500 pF [0.5 nF]). 
The invention of Chow and Ko as well as Campbell are all analogous arts as they are all within the field of implantable devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chow and Ko to incorporate the teachings of Campbell in order to determine the capacitance values needed for the circuit to smoothen the stimulation output voltage (paragraph 0104). 

Re. claim 14, Campbell further teaches the system wherein the control circuit and the capacitive storage element are incorporated on an integrated circuit (figure 20 – visible capacitors within the integrated circuit). 

Re. claim 15, Campbell further teaches the system wherein the capacitive storage element is external to the control circuit (figure 20, capacitors external to controller within internal integrated circuit).


Response to Arguments
Applicant's arguments filed 10/01/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-7, 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The reference as taught by Ko (US 2015/0057720 A1) discloses a nerve stimulator with a demodulation circuit used to demodulate received modulated signals from the antennas, as stated above. 




 
Allowable Subject Matter
Claims 8-11 and 20, 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious to the objected/allowed claims as they do not disclose a second demodulation circuit configured to demodulate a data signal formed in the antenna circuit by the modulated excitation signal;
the chargeable storage unit affixed to the neck region;
the plurality of pulse parameters is based on the measured electrical potential; and
applying a modulated excitation signal from the control circuit to an input terminal of the antenna circuit, the excitation signal modulated based on the measured electrical potential.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mercanzini (US 2014/0277258 A1) teaches a neurostimulator device with a loop antenna. 
Doyle, Sr. (US 6,175,767 B1) teaches an inner ear stimulator with a loop antenna. 
Flaherty (US 2005/0283203 A1) teaches a transcutaneous nerve/muscle stimulator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        /CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792